Case 13-13359-JDW   Doc 126    Filed 11/05/18 Entered 11/05/18 15:29:13   Desc Main
                              Document      Page 1 of 3
Case 13-13359-JDW     Doc 126    Filed 11/05/18 Entered 11/05/18 15:29:13   Desc Main
                                Document      Page 2 of 3




       Kimberly D. Mackey msb# 102418                  11 05 2018


      Kimberly D. Mackey                              Associate Attorney


       Dean Morris, LLC, Attorneys for Creditor




      1820 Avenue of America

      Monroe                        LA       71201


       318   330   9020                               miss.bk@ms.creditorlawyers.com
Case 13-13359-JDW   Doc 126    Filed 11/05/18 Entered 11/05/18 15:29:13   Desc Main
                              Document      Page 3 of 3
